Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is in response to the application filed on 10/14/19.
Claims 2-18 are pending and have been examined.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/30/20 and 01/14/20 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting Rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.jsp. 4. 
5.	Claims 2-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,463,367 B2 and claims 1-16 of U.S. Patent No. 9,526,499 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the only differences between the two sets of claims are either minor grammatical changes or notoriously obvious design choices.

Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 2-3, 5, 7-10, 12-13 and 15-16 is/are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Doll et al. (7,641,093).
	Regarding clams 2-3, 5, 7-10, 12-13 and 15-16 Doll discloses an end effector for use with a surgical instrument comprising: a first jaw (16) defining a central longitudinal axis extending between a proximal portion and a distal portion thereof; a second jaw (18), at least one of the first or second jaws movable relative to the other of the first or second jaws; an actuation sled (14) disposed at least partially within the first jaw, the actuation sled including a base (44; Figs. 3 and 14), cam wedges (218) extending from the base, and a tail portion (46), the cam wedges and the tail portion being integrally associated with the base and configured to engage pushers in response to movement of the actuation sled from a proximal position to a distal position, the tail portion extending proximally beyond proximal surfaces of the cam wedges; and a latch (Figs. 31-34) movably coupled to the first jaw, the latch configured to engage the tail portion of the actuation sled when the actuation sled is in the proximal position; wherein the latch is movable from a first position where the latch is offset from the central longitudinal axis (Fig. 31), to a second position where a portion of the latch is aligned with the central longitudinal axis (Fig. 34); wherein the latch is configured to obstruct longitudinal translation of a 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE LOPEZ whose telephone number is (571)272-4464.  The examiner can normally be reached on Monday thru Friday 8:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270 - 1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHELLE LOPEZ/Primary Examiner, Art Unit 3731